
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.01

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SEVENTH AMENDMENT TO
CREDIT AGREEMENT


     Dated as of June 15, 2001,
effective as of May 29, 2001

(amending the Credit Agreement,
dated as of February 26, 1998)

between

ALADDIN GAMING, LLC,
as the Borrower,

and
THE BANK OF NOVA SCOTIA,
as the Administrative Agent for Various Financial Institutions.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO CREDIT AGREEMENT

    THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this "Seventh Amendment to
Credit Agreement") is dated as of June 15, 2001, effective as of May 29, 2001 by
and between ALADDIN GAMING, LLC, a Nevada limited-liability company (the
"Borrower") and THE BANK OF NOVA SCOTIA, as administrative agent (together with
any successor thereto in such capacity, the "Administrative Agent") for the
various financial institutions as are or may become parties hereto
(collectively, the "Lenders").

    In consideration of the mutual agreements herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:

W I T N E S S E T H:

    WHEREAS, the Borrower, the Lenders, the Administrative Agent, Merrill Lynch
Capital Corporation, as the syndication agent for the Lenders, and CIBC
Oppenheimer Corp., as the documentation agent for the Lenders, have heretofore
entered into (t) that certain Credit Agreement (the "CA") dated as of
February 26, 1998, (u) that certain First Amendment to Credit Agreement (the
"First Amendment to Credit Agreement") dated as of January 29, 1999, (v) that
certain Second Amendment to Credit Agreement (the "Second Amendment to Credit
Agreement") dated as of April 5, 1999, effective as of March 10, 1999, (w) that
certain Third Amendment to Credit Agreement (the "Third Amendment to Credit
Agreement") dated as of June 2, 2000, (x) that certain Fourth Amendment to
Credit Agreement (the "Fourth Amendment to Credit Agreement") dated as of
July 27, 2000, (y) that certain Fifth Amendment to Credit Agreement (the "Fifth
Amendment to Credit Agreement") dated as of December 29, 2000 and (z) that
certain Sixth Amendment to Credit Agreement (the "Sixth Amendment to Credit
Agreement") dated as of March 30, 2001 (the CA, as amended by the First
Amendment to Credit Agreement, the Second Amendment to Credit Agreement, the
Third Amendment to Credit Agreement, the Fourth Amendment to Credit Agreement,
the Fifth Amendment to Credit Agreement and the Sixth Amendment to Credit
Agreement shall be referred to herein as the "Credit Agreement"); and

    WHEREAS, the Borrower has requested the Lenders to enter into certain
amendments of the Credit Agreement; and

    WHEREAS, each of the parties hereto is willing, on the terms and subject to
the conditions hereinafter set forth, to so amend the Credit Agreement, but only
upon the terms and conditions set forth below.

    NOW, THEREFORE, in consideration of the agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

    SECTION I.1. Certain Defined Terms. The following terms (whether or not
italicized) when used in this Seventh Amendment to Credit Agreement and the
Credit Agreement, as amended by this Seventh Amendment to Credit Agreement,
including all preamble and recitals, shall, except where the context otherwise
requires, have the following meanings:

    "Effective Date" is defined in Section 3.1.

    "Deemed Cash Equity Contribution" shall mean, for the sole purpose of
calculating EBITDA for the Fiscal Quarter closing on March 31, 2001 and for no
other purpose, a Cash Equity Contribution in the amount of $13,300,000 deemed to
have been made by the Sponsors with respect to the Fiscal

2

--------------------------------------------------------------------------------

Quarter ending March 31, 2001, but only if the Sponsors have made Cash Equity
Contributions in the amount of the FQ2 Cash Equity Contributions in accordance
with the Keep-Well Agreement, as amended by the First Amendment to Keep-Well
Agreement and the Second Amendment to Keep-Well Agreement, and if such FQ2 Cash
Equity Contributions have not been made in accordance with the Keep-Well
Agreement, as so amended, then the Cash Equity Contributions with respect to the
Fiscal Quarter ending March 31, 2001 actually made by the Sponsors in accordance
with the Keep-Well Agreement, as amended by the First Amendment to Keep-Well
Agreement, on or before May 30, 2001 shall be the Deemed Cash Equity
Contribution. In no event shall the Deemed Cash Equity Contribution apply to or
in any way limit any obligation of the Sponsors under the Keep-Well Agreement,
as amended by the First Amendment to Keep-Well Agreement and the Second
Amendment to Keep-Well Agreement.

    "Fifth Amendment to Credit Agreement" is defined in the first recital.

    "FQ2 Cash Equity Contributions" is defined in the Second Amendment to
Keep-Well Agreement.

    "First Amendment to Credit Agreement" is defined in the first recital.

    "First Amendment to Keep-Well Agreement" shall mean the First Amendment to
Keep-Well Agreement dated as of March 30, 2001.

    "Fourth Amendment to Credit Agreement" is defined in the first recital.

    "Second Amendment to Credit Agreement" is defined in the first recital.

    "Second Amendment to Keep-Well Agreement" is defined in clause (a) of
Section 3.1.

    "Seventh Amendment to Credit Agreement" is defined in the preamble.

    "Sixth Amendment to Credit Agreement" is defined in the first recital.

    "Sponsors" is defined in the Second Amendment to Keep-Well Agreement.

    "Third Amendment to Credit Agreement" is defined in the first recital.

    SECTION I.2. Other Defined Terms; Construction. For purposes of this Seventh
Amendment to Credit Agreement, capitalized terms used but not defined herein
shall have the meanings assigned to them in the Credit Agreement, as amended by
this Seventh Amendment to Credit Agreement, and the rules of construction set
forth in Article I of the CA shall apply to this Seventh Amendment to Credit
Agreement.

ARTICLE II

AMENDMENTS

    SECTION II.1. Amendments. The parties hereto hereby agree that from and
after the Effective Date, the following amendments shall be made to the Credit
Agreement:

    (a) From and after the Effective Date, the definition of EBITDA in the
Credit Agreement shall be deleted in its entirety and the following definition
of EBITDA shall be substituted in its place:

    "'EBITDA' means, for the Borrower only, for any applicable period, the sum
(without duplication) of

(a)Net Income for such period,

plus

(b)the amount deducted by the Borrower, in determining Net Income for such
period, representing:

3

--------------------------------------------------------------------------------

(i)Interest Expense of the Borrower;

    plus

(ii)the amount deducted, in determining Net Income, of all federal, state and
local income taxes (whether paid in cash or deferred) of the Borrower or, if the
Borrower is treated as a pass-through entity or is not treated as a separate
entity for United States federal income tax purposes, the amount of Restricted
Payments made by the Borrower in accordance with clause (c) of Section 7.2.6,
subject to the terms thereof;


    plus

(iii)depreciation of assets of the Borrower;

    plus

(iv)amortization;

    plus

(c)the amount of Cash Equity Contributions (as defined in the Keep-Well
Agreement) made by one or more of the Sponsors in accordance with the Keep-Well
Agreement attributable to such period;

    plus

(d)the amount of Cash Contributions to Capital;

provided, however, that in computing EBITDA (i) for purposes of determining the
'Total Debt to EBITDA Ratio' in clause (h)(i)(B) of Section 7.2.6 or the amount
of 'Excess Cash Flow', the 'Applicable Base Rate Margin' or the 'Applicable LIBO
Rate Margin', subclauses (c) and (d) shall be excluded from such computation,
(ii) for purposes of determining the amount of Cash Equity Contributions made by
the Sponsors with respect to the Fiscal Quarter ending March 31, 2001, the
amount thereof shall be the Deemed Cash Equity Contributions, (iii) for any
period of four consecutive Fiscal Quarters ending on or prior to June 30, 2001
for purposes of determining compliance with respect to the covenants in clauses
(a), (b) and (d) of Section 7.2.4, EBITDA for such period shall equal the
product of (x) the sum of the amounts determined pursuant to clauses (a), (b),
(c) and (d) for all Post-Conversion Fiscal Quarters that have then been
completed multiplied by (y) a fraction, the numerator of which is equal to 4 and
the denominator of which is equal to the number of Post-Conversion Fiscal
Quarters which have then been completed, and (iv) for purposes of determining
compliance with the covenant in clause (e) of Section 7.2.4 for any Fiscal
Quarter ending on or prior to June 30, 2001, EBITDA shall be calculated for the
period beginning on August 18, 2000 and ending on the date of the most recently
completed Post-Conversion Fiscal Quarter."

(b)From and after the Effective Date, the following proviso shall be added to
the end of Section 8.1.4:

    "; provided, however, in no event shall such 30 day notice period apply to
any monetary obligation of the Sponsors under the Keep-Well Agreement, it being
expressly understood that performance by the Sponsors thereunder shall be
required in accordance with the terms of the Keep-Well Agreement."

ARTICLE III

CONDITIONS PRECEDENT AND COVENANT

    SECTION III.1. Conditions to Effectiveness. This Seventh Amendment to Credit
Agreement shall be and become effective on the date (the "Effective Date") on
which each of the following conditions precedent shall have been satisfied.

4

--------------------------------------------------------------------------------

(a)Deliveries. The Administrative Agent shall have received counterparts of
(i) this Seventh Amendment to Credit Agreement executed by Authorized
Representatives of the Borrower and the Administrative Agent; (ii) the
Ratification and Reaffirmation executed by Authorized Representatives of each of
the parties thereto; (iii) the Second Amendment to Keep-Well Agreement of even
date (the "Second Amendment to Keep-Well Agreement") from London Clubs, the
Trust, ABH and AHL; (iv) an amendment to the GECC Facilities Agreement which
amends the GECC Facilities Agreement substantially in accordance with the terms
hereof; (v) a consent, if required, from the Discount Note Indenture Trustee to
the execution and delivery hereof in form and content reasonably satisfactory to
the Administrative Agent; and (vi) such other documents reasonably required by
the Administrative Agent or any of the Lenders.

(b)Second Amendment to Keep-Well Agreement. The Second Amendment to Keep-Well
Agreement shall be effective in accordance with its terms.

(c)Incumbency, etc. The Administrative Agent shall have received (with copies
for each Lender) a certificate, dated as of the date of the Seventh Amendment to
Credit Agreement, of an Authorized Representative of

(i)the Borrower certifying

(x)as to the incumbency and signatures of the Person or Persons authorized to
execute and deliver this Seventh Amendment to Credit Agreement and any
instruments or agreements required hereunder,

(y)as to an attached copy of one or more resolutions or other authorizations of
the manager of the Borrower certified by the Authorized Representative of such
manager as being in full force and effect on the date hereof, authorizing the
execution, delivery and performance of this Seventh Amendment to Credit
Agreement and any instruments or agreements required hereunder, and

(z)that the Organizational Documents of the Borrower have not been modified
since the date on which they were last delivered to the Administrative Agent,
and


(ii)each signatory to the Second Amendment to Keep-Well Agreement and the
Ratification and Reaffirmation certifying

(x)as to the incumbency and signatures of the Person or Persons authorized to
execute and deliver such Instrument on behalf of such signatory,

(y)as to an attached copy of one or more resolutions or other authorizations of
(A) the Board of Directors certified by the Authorized Representative of such
signatory or (B) the manager of such signatory certified by the Authorized
Representative of such manager, as applicable, each as being in full force and
effect on the date hereof, authorizing the execution, delivery and performance
of such Instrument, and

(z)that the Organizational Documents of such signatory have not been modified
since the date on which they were last delivered to the Administrative Agent,

upon which certificate the Administrative Agent and each Lender (collectively,
the "Financing Parties") may conclusively rely until it shall have received a
further certificate of an Authorized Representative of such Person canceling or
amending such prior certificate.

(d)Costs and Expenses. All reasonable fees and costs and expenses of Mayer,
Brown & Platt and other professionals employed by the Administrative Agent and
all other reasonable expenses of the Administrative Agent in connection with the
negotiation, execution and delivery of this

5

--------------------------------------------------------------------------------

Seventh Amendment to Credit Agreement and the transactions contemplated herein
shall have been paid in full.

(e)Satisfactory Legal Form. Each Financing Party shall have received all
information, approvals, opinions, documents or instruments as each Financing
Party may have reasonably requested, and all documents executed or submitted
pursuant hereto by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to each Financing Party.

(f)Default. After giving effect to this Seventh Amendment to Credit Agreement
the following statements shall be true and correct: (i) to the best knowledge of
the Borrower, no act or condition exists which, with the giving of notice or
passage of time, would constitute a "Default" or "Event of Default" (as defined
in the Credit Agreement, the GECC Facilities Agreement and the Discount Note
Indenture) and (ii) no material adverse change has occurred in the financial
condition, business, property, prospects or ability of the Borrower to perform
in all material respects its obligations under any Operative Document or any of
the documents evidencing and securing the FF&E Financing to which it is a party.

(g)Consents and Approvals. All approvals and consents required to be taken,
given or obtained, as the case may be, by or from any Governmental
Instrumentality or another Person, or by or from any trustee (including, without
limitation, GECC and the Discount Note Indenture Trustee) or holder of any
Indebtedness or Obligation of the Borrower or any other Obligor, that are
necessary or, in the reasonable opinion of the Administrative Agent, advisable
in connection with the execution, delivery and performance of the Credit
Agreement, as amended by this Seventh Amendment to Credit Agreement, by all
parties hereto or thereto, shall have been taken, given or obtained, as the case
may be, shall be in full force and effect and the time for appeal with respect
to any thereof shall have expired (or, if an appeal shall have been taken, the
same shall have been dismissed) and shall not be subject to any pending
proceedings or appeals (administrative, judicial or otherwise) and shall be in
form and substance reasonably satisfactory to the Administrative Agent.

(h)Delivery of Seventh Amendment to Credit Agreement, etc. The Borrower shall
have delivered this Seventh Amendment to Credit Agreement to all Persons
entitled under the Operative Documents to receive delivery hereof and arranged
for or caused the recording and/or filing thereof, if required.

(i)Opinions. The Administrative Agent shall have received such opinions of
counsel as it deems necessary, dated as of the date of the Seventh Amendment to
Credit Agreement and addressed to the Administrative Agent, the Lenders and, if
applicable, the Disbursement Agent, which shall provide, in relevant part, that
no approvals, waivers, amendments or modifications are required under the GECC
Intercreditor Agreement or the Discount Note Indenture for the waivers,
amendments or modifications set forth in this Seventh Amendment to Credit
Agreement and shall otherwise be in form and substance reasonably satisfactory
to the Administrative Agent.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES

    In order to induce the Administrative Agent to enter into this Seventh
Amendment to Credit Agreement on behalf of the Lenders, the Borrower hereby
reaffirms, as of the date of this Seventh Amendment to Credit Agreement, its
representations and warranties contained in Article VI of the Credit Agreement
and the Disbursement Agreement and additionally represents and warrants unto
each Financing Party as set forth in this Article VI.

6

--------------------------------------------------------------------------------

    SECTION IV.1. Matters Pertaining to the GECC Facilities Agreement and the
Discount Note Indenture. The Borrower has performed in all material respects its
obligations under the GECC Facilities Agreement and the Discount Note Indenture.
To the best knowledge of the Borrower, no act or condition exists which, with
the giving of notice or passage of time, would constitute a "Default" or "Event
of Default" (as defined in the Credit Agreement, the GECC Facilities Agreement
and the Discount Note Indenture). No material adverse change has occurred with
respect to the financial condition, business, property, prospects or ability of
the Borrower to perform in all material respects its obligations under any
Operative Document or any of the documents evidencing and securing the FF&E
Financing to which it is a party.

    SECTION IV.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Seventh Amendment to Credit
Agreement and each other document executed or to be executed by it in connection
with this Seventh Amendment to Credit Agreement are within the Borrower's
powers, have been duly authorized by all necessary action, and do not

(a)contravene the Borrower's Organizational Documents;

(b)contravene any contractual restriction binding on or affecting any of the
Aladdin Parties and/or the London Clubs Parties;

(c)contravene any court decree or order or Legal Requirement binding on or
affecting any of the Aladdin Parties and/or the London Clubs Parties; or

(d)result in, or require the creation or imposition of, any Lien on any property
of the Borrower, any of the other Aladdin Parties, any other Person which
executes and delivers documents with respect to the Seventh Amendment to Credit
Agreement in favor of the Lenders, except as expressly permitted by the
Operative Documents, the GECC Facilities Agreement, the Discount Note Indenture
and other Instruments binding on such Persons, as the case may be,

and the Financing Parties may conclusively rely on such representation and
warranty.

    SECTION IV.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower or any other Person of this Seventh
Amendment to Credit Agreement or any other document to be executed by it or any
other Person in connection with this Seventh Amendment to Credit Agreement.

    SECTION IV.4. Validity, etc. This Seventh Amendment to Credit Agreement
constitutes, and each other document executed by the Borrower in connection with
this Seventh Amendment to Credit Agreement, on the due execution and delivery
thereof, will constitute, the legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors rights generally and by general
principles of equity.

    SECTION IV.5. Limitation. Except as expressly provided hereby, all of the
representations, warranties, terms, covenants and conditions of the Credit
Agreement and each other Operative Document shall remain unamended and unwaived
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms. The amendments and modifications set
forth herein shall be limited precisely as provided for herein, and shall not be
deemed to be a waiver of, amendment of, consent to or modification of any other
term or provision of the Credit Agreement, the GECC Facilities Agreement, any
Operative Document, the Discount Note Indenture or other Instrument referred to
therein or herein, or of any transaction or further or future action on the part
of the Borrower or any other Person which would require the consent of the
Agents, the Lenders, GECC or the Discount Note Indenture Trustee or any other
Person.

7

--------------------------------------------------------------------------------

    SECTION IV.6. Offsets and Defenses. The Borrower has no offsets or defenses
to its obligations under the Loan Documents and no claims or counterclaims
against any of the Agents or the Lenders.

    SECTION IV.7. Release by the Borrower. (a) As an inducement to the
Administrative Agent to enter into this Seventh Amendment to Credit Agreement on
behalf of the Lenders, the Borrower hereby releases and discharges the Lenders
and the Agents, and their respective successors and assigns, and all officers,
directors, employees, agents, representatives, insurers and attorneys of each of
them from all actions, counterclaims, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
the Lenders, the Agents and/or their successors and assigns which the Borrower
ever had, now has or hereafter can, shall or may, have for, upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
day of the date of this Seventh Amendment to Credit Agreement (the "Released
Claims").

(b)In order to induce the Administrative Agent to accept the release set forth
herein on behalf of the Lenders, the Borrower represents that:

(i)such release constitutes a legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms. The execution and
delivery of, and the performance and compliance by the Borrower with such
release will not conflict with, or constitute on the part of the Borrower a
violation or breach of, or a default under, and will not require any
authorization, consent, approval or other action by, or any notice to, or filing
with any court or administrative body or any other Person pursuant to, any
mortgage, deed of trust, loan agreement, trust agreement or other agreement or
instrument to which the Borrower or any of its property is subject or any laws
and other governmental requirements; and

(ii)the Borrower (A) has not sold, transferred, conveyed, abandoned or otherwise
disposed of any of the Released Claims, whether or not known, suspected or
claimed that the Borrower has, had or may have, against the Lenders, any Agent
and/or any of their successors, predecessors (including, without limitation, all
predecessors by virtue of merger) and assigns, as the case may be and (B) has
sought the advice of counsel with respect to the execution and delivery of this
Seventh Amendment to Credit Agreement and the Borrower understands the legal
implications with respect to the release set forth herein and the other
documents executed by the Borrower in connection herewith.


(c)The Borrower hereby acknowledges that it may hereafter discover facts in
addition to or different from those which it now knows or believes to be true
with respect to the subject matter of the release set forth herein, but that it
is the Borrower's intention to, and it does, hereby fully, finally and forever
settle the Released Claims; in furtherance of such intention, the Borrower
acknowledges that the release set forth herein shall be and remain in effect as
a full and complete release, notwithstanding the subsequent discovery or
existence of any such additional or different facts.


ARTICLE V

MISCELLANEOUS PROVISIONS

    SECTION V.1. Reservation of Rights. The Borrower agrees that neither this
Seventh Amendment to Credit Agreement nor the making of any Advance by the
Disbursement Agent and the Administrative Agent's consent thereto either before
or after the Effective Date shall constitute (w) an approval of all or any
portion of any Advance Request, (x) a waiver or forbearance by the Disbursement
Agent or the Administrative Agent under any of the Loan Documents, (y) the
acceptance by the Disbursement Agent or the Administrative Agent of any course
of conduct by the Borrower, the Sponsors, the

8

--------------------------------------------------------------------------------

Completion Guarantors or any other Person or (z) an agreement by the
Administrative Agent to amend any of the Loan Documents without all required
approvals including, without limitation, approval from the Required Lenders. The
Borrower further agrees that the Administrative Agent and the Disbursement Agent
reserve all rights, remedies and options under the Loan Documents to require the
Borrower to satisfy in all respects the conditions relating to each Advance and
perform all of its obligations under the Loan Documents which are then due and
owing or are susceptible of performance, as the case may be.

    SECTION V.2. Ratification of and References to the Credit Agreement. This
Seventh Amendment to Credit Agreement shall be deemed to be an amendment to the
Credit Agreement, and the Credit Agreement, as amended by this Seventh Amendment
to Credit Agreement, shall continue in full force and effect and is hereby
ratified, approved and confirmed in each and every respect. All references to
the Credit Agreement in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Credit Agreement, as amended by this
Seventh Amendment to Credit Agreement.

    SECTION V.3. Headings. The various headings of this Seventh Amendment to
Credit Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Seventh Amendment to Credit Agreement or any
provisions hereof.

    SECTION V.4. Applicable Law. THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS SEVENTH AMENDMENT TO CREDIT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES OF SUCH STATE.

    SECTION V.5. Cross-References. References in this Seventh Amendment to
Credit Agreement to any Article or Section are, unless otherwise specified, to
such Article or Section of this Seventh Amendment to Credit Agreement.

    SECTION V.6. Loan Document. This Seventh Amendment to Credit Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

    SECTION V.7. Successors and Assigns. This Seventh Amendment to Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

    SECTION V.8. Counterparts. This Seventh Amendment to Credit Agreement may be
executed by the parties hereto in any number of counterparts and on separate
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

9

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment
to Credit Agreement as of the day and year first above written.


 
 
ALADDIN GAMING, LLC
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    
 
 
THE BANK OF NOVA SCOTIA, as
the Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------

        Name:             Title:    

10

--------------------------------------------------------------------------------



QuickLinks


SEVENTH AMENDMENT TO CREDIT AGREEMENT
